Title: To Thomas Jefferson from William Tatham, 22 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir
                     
                            Lynhaven 22d. July 1807.
                        
                        After dispatching my note to you, of yesterday, from Norfolk, I made haste to return to this place. I found
                            the Skipper of my provision boat much alarmed, having been down to the Inlet in the small boat, & having observed a Boat
                            rowing in at the inlet, which he supposed had come off from the British Ships in this bay. Shortly after the same boat
                            came along side; & was kept off by our french Steward, (the only man on board) with a pair of pocket Pistols, with which
                            he placed himself in the Companion of the Cabin. They proved to be New England men, put in for provisions, and known to
                            several of our peopl. Our whale boat, however, arriving from Norfolk, & hearing of these people, pursued them till two
                            o’Clock this morning; and, as they returned out we have stopped them, and seen their clearance &c:— I have sent the
                            whale boat to the Inlet to watch, privately, how the Ships behave towards them.
                        On my return last night, I rode over to the Sea Beach, & round by the Inlet; to see that all was safe. I
                            found the five Ships “rumoured to have joined Commodore Douglass”, to be five small Coasting Vessels, anchored for a wind at
                            the Cape; & as near as possible to our Cavalry & Militia: I have no doubt (easy as it is to be practiced) that the
                            British Tenders anchor among them at pleasure; & the New England Captain gives an account of one of them (deeply laden)
                            which he had no doubt had been  into Currituck Inlet for provisions, under American Colours. I am persuaded these pilot
                            boat tenders are daily at Cape Charles; either that, or in open intercourse.
                        The barge Ship (the Triumph I believe) is returned; which confirms our suspicions,
                            that the Norfolk Ship, & others, have either delivered provisions to them, or are sent to Hallifax N. Scotia.— Is it not
                            worth consideration whether we should prepare to break up that place, & Providence, in the onset? I have fine Surveys of
                            both places, even (in detail) down to their Guns, as they stood in the revolutionary war; and, if I
                            could do it on any justifiable principle, I would set assistants to work, within reach of my present station, to prepare
                            all the drafts necessary for such an operation.
                        There are now three Large Ships here, & their Tenders: The largest has now got herself completely netted
                            over, which has not been the case before. Does not this indicate some fear of our boarding them?— or, to put it in the
                            Sailors phrase, “have they not seen Stephen Decatur stroking his whiskers”?
                        One of their tenders (full of men) stood in towards the Inlet when I was at the Beach this Morning; &, I
                            have just learnt, She has tacked for the Cape.
                        It is now one O Clock, & I have been waiting for Capt. De Catur & Capt. Hall, who have been delayed (I
                            presume) by the badness of the Morning; & perhaps will not come to day.
                        I will therefore go down to the Inlet, where my W. Boat is on the look out. I will examine everything
                            thouroughly; & my express will bring you any thing which may occur between this & three O’Clock, if any thing does
                            occur.
                  I have the honor to be Dr. Sir, Yr. Obt. H. St.
                        
                            Wm Tatham
                     
                        
                        
                            P.S. —I wish you would send me Authority to procure such Arms, & power, as may
                                enable me to defend this place with my own party & the Country people. I think two redoubts, & two floating
                                Batteries (or two James River Skows) would be sufficient artillery.
                        
                        
                            W. T.
                        
                    